Citation Nr: 0200373	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  95-29 976	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an equilibrium 
problem, claimed as dizziness.

2. Entitlement to an increased evaluation for left ear 
hearing loss, currently rated 10 percent disabling.

3. The propriety of the initial 10 percent evaluation for 
tinnitus.

  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to July 1960.  
This matter comes before the Board of Veterans Appeals 
(Board) on appeal from adverse rating actions of the Winston-
Salem, North Carolina RO.  

Historically, service connection for tinnitus was granted in 
a June 1993 RO decision, and a noncompensable evaluation was 
assigned from January 1991; the veteran appealed the initial 
noncompensable rating assigned as inadequate.  By rating 
action of September 1994, a rating in excess of 10 percent 
for left ear hearing loss and a compensable rating for 
tinnitus were denied.  In June 1997, the veteran gave 
testimony at a hearing before the undersigned Member of the 
Board in Washington, D.C.  By decision of March 1998, the 
Board, in pertinent part, remanded those issues to the RO for 
further development. 

In a February 1999 decision, the RO denied service connection 
for an equilibrium problem, also claimed as dizziness.  

By decision of November 1999, the Board granted a 10 percent 
evaluation for tinnitus; the claim for an increased 
evaluation for left ear hearing loss was remanded to the RO 
for additional development.  By rating action of December 
1999, the RO implemented the November 1999 Board decision and 
assigned a      10 percent rating for tinnitus from the date 
of the initial grant of service connection in January 1991.  
The matter of a rating in excess of 10 percent remains for 
appellate consideration.  The Board has recharacterized this 
issue, listed as the      3rd issue on the title page of this 
decision, to comply with the precedent decision of the U.S. 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West,        12 Vet. App. 119 (1999).  By rating action of 
December 2000, the RO denied an evaluation in excess of 10 
percent for tinnitus, including on an extraschedular basis.  
The veteran timely appealed the adverse RO determinations.  


FINDINGS OF FACT

1. All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2. A disability manifested by dizziness and an equilibrium 
problem was not present during active service and is not 
shown to be related to service or any incident thereof.

3. The veteran's service-connected left ear hearing loss is 
manifested by pure tone decibel thresholds of 110 each at 
1,000, 2,000, 3,000, and 4,000 Hertz on recent VA 
examination; he is not service connected for hearing loss 
in the right ear, manifested by an average pure tone 
threshold of 61.25 decibels.

4. The veteran has persistent or recurrent tinnitus which was 
described as episodic on recent VA examination.

5. Exceptional factors such as marked interference with 
employment or frequent periods of hospitalization due to 
left ear hearing loss or tinnitus have not been 
demonstrated, and the application of the regular schedular 
standards is not impractical.

  

CONCLUSIONS OF LAW

1. An equilibrium problem, claimed as dizziness, was not 
incurred in or aggravated by peacetime service.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000 (codified as amended at 38 U.S.C.A. 
§ 5100 et. seq.) (West Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)); 38 C.F.R. § 3.303 (2001).

2. The criteria for a rating in excess of 10 percent for left 
ear hearing loss have not been met under the criteria in 
effect either prior to or on and after June 10, 1999.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000 (codified as amended at 
38 U.S.C.A. § 5100 et. seq.) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.10, 4.7, 4.85, Diagnostic Code 
6100 (as in effect either prior to or on and after June 
10, 1999).

3. The criteria for a rating in excess of 10 percent for 
bilateral tinnitus have not been met under the criteria in 
effect either prior to or on and after June 10, 1999.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000 (codified as amended at 
38 U.S.C.A. § 5100 et. seq.) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.10, 4.7, 4.87, Diagnostic Code 
6260 (as in effect either prior to or on and after June 
10, 1999).

  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran's service medical records is entirely 
negative for complaints, treatment, or diagnosis of an 
equilibrium problem or any disability manifested by 
dizziness.  

On outpatient evaluation by P. Camnitz, M.D., in August 1990, 
the veteran had no vertigo, but he did have occasional 
tinnitus.

During a May 1992 RO hearing, the veteran testified that he 
first noted ringing in his ears during service which had 
persisted to the present time.  At a February 1993 Board 
hearing in Washington, D.C., he reported occasional and 
intermittent tinnitus.  

On outpatient examination by Dr. Camnitz in February 1994, 
the veteran gave a many-year history of dizziness that 
usually occurred when he was walking.  There was no history 
of head injuries.  The examiner noted that the veteran had 
occasional tinnitus in both ears, and an occasional bit of 
vertical nystagmus.  The impression was that these findings 
were consistent with a central or metabolic etiology for the 
vertigo.  Further neurological work-up was scheduled for the 
next day.  

On neurological examination by D. F. Fleming, M.D., the next 
day in February 1994, the veteran was noted to have been 
referred by Dr. Camnitz for evaluation of vertigo.  The 
veteran gave a history of the onset of vertigo in service in 
1959-60 when he was exposed to toxic fumes aboard a ship, 
with loss of consciousness and abdominal pain.  Dr. Camnitz' 
previous medical finding of occasional vertical nystagmus was 
noted, and his conclusion that there might be a central 
problem causing the vertigo and difficulty with gait.  The 
veteran denied a past history of serious head trauma.  
Current examination revealed long-standing left ear deafness 
and mild hearing loss on the right, suggesting some 
peripheral VIII nerve or end organ dysfunction.  No current 
vertical nystagmus was identified.  The veteran was 
essentially deaf in the left ear, and had conversational 
hearing normally in the right ear.  The examiner's impression 
was that the veteran's problem with imbalance probably 
suggested vestibular nuclear or cerebellar dysfunction, but 
it was difficult to say, since the problem had existed for 
over 30 years.

On April 1994 VA audiological evaluation, audiometric testing 
of the left ear showed pure tone decibel thresholds of 100, 
100, 85, 105, and 110+ at 500, 1000, 2000, 3000 and 4000 
hertz, respectively (for an average of 110+).  Speech 
recognition ability was 0 percent in the left ear.   

On May 1995 VA audiological evaluation, audiometric testing 
of the left ear showed pure tone decibel thresholds of 105+, 
90, 100, 105+, and 105+ at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.

On June 1995 examination by Dr. Fleming, a history of 
increased problems with ataxia over the past year was noted.  
On examination, the veteran was grossly ataxic when 
attempting tandem walking, and he tended to fall toward the 
left.  Magnetic resonance imaging (MRI) was planned to rule-
out some progressively demyelinating or destructive process 
in the brain stem. 

A July 1995 brain MRI report interpreted by A. Kanna, M.D., 
showed multi-focal white matter lesions which were felt to be 
most likely vascular, but were not specific, and could also 
be due to inflammatory or even infectious etiologies.  No 
abnormal contrast enhancement was seen, arguing against an 
infectious etiology.  No evidence of a mass lesion was seen.

In a statement of August 1996, Dr. Fleming stated that he had 
seen the veteran and reviewed his extensive VA records dating 
back to 1960, and noted a history of some toxic exposure, 
episodes of periodic falling, and at least 1 episode of 
possible blacking-out.  The doctor reviewed the 
abovementioned 1995 MRI study, stated that it showed several 
scattered non-specific white matter lesions, and opined that 
it was theoretically possible that some of the brain lesions 
seen could have come as a result of fainting or toxic 
exposure before 1960, but that there was no way to prove this 
supposition. 

A January 1997 VA outpatient otolaryngological assessment was 
that the veteran had longstanding left ear sensorineural 
hearing loss with chronic dysequilibrium, which might be 
uncompensated vestibular dysfunction.

During the June 1997 Board hearing, the veteran testified 
that he had continuous ringing in his ears which impaired him 
in his job as a mail sorter at the Post Office.  

An early October 1997 VA outpatient record shows that the 
veteran was seen with complaints of an equilibrium problem 
that had slowly worsened over the last         25 years.  On 
examination, gait was normal, and he walked on toes and heels 
without ataxia.  Tremendous ataxia was observed on tandem 
walking, with falling to both sides, which the examiner noted 
was out of proportion to the rest of the normal neurological 
examination.  Testing failed to induce any vertigo or 
subjective "motion feeling."  The assessment was ataxic 
gait only limited to tandem walking without subjective "body 
motion" feeling.  The examiner opined that, based on the 
veteran's history, neurological examination, MRI findings, 
and a hearing test, there was no evidence for a cerebellum 
disorder, peripheral neuropathy, or spinal cord disease as 
the cause of his dysequilibrium problem.  The examiner 
suggested that an inner ear disorder was one possibility; 
however, there was no current objective evidence of such.  An 
electronystagmogram (ENG) was planned to rule out an inner 
ear disorder.

After ENG testing at the Duke University Medical Center in 
late October 1997, the impressions were calorics suggestive 
of bilateral end organ dysfunction, and sine tracking break-
up and poor optokinetics suggestive of central pathology.  

A December 1997 VA outpatient record indicated that recent 
ENG testing showed bilateral end organ (labyrinth) 
dysfunction and probable central pathology, although 1995 MRI 
was noted to have shown no central brain stem lesion.  The 
assessment was bilateral peripheral vestibulopathy (inner ear 
dysfunction) with equilibrium problem starting in July 1959.  
The veteran's equilibrium problem was felt to be well-
explained by the peripheral vestibulopathy.

On April 1998 VA audiological evaluation, the veteran's 
complaints included unsteadiness and staggering.  He denied 
vertigo and dizziness.  After examination, the diagnostic 
impressions included gait instability.  Audiometric testing 
of the left ear showed pure tone decibel thresholds of 105+ 
each at 500, 1000, 2000, 3000 and 4000 hertz, respectively 
(for an average of 105+).  Speech recognition ability was   0 
percent in the left ear.  Mild high frequency sensorineural 
hearing loss was noted in the right ear.  A tinnitus 
worksheet and report of medical history reflected the 
veteran's history of acoustic trauma and complaints of 
constant, high- and low-pitched, non-pulsatile tinnitus which 
had a very annoying effect on his daily living.  Tinnitus was 
diagnosed.  The examiner commented that the veteran continued 
to show a profound, complete loss of hearing in the left ear, 
as he had since he was first tested in 1975.  

On VA outpatient evaluation in December 1998, the veteran was 
noted to have been seen multiple times for dysequilibrium.  
The examiner noted that there was no vertigo.  After 
examination, the assessment was dysequilibrium, end organ 
dysfunction.  In April 1999, worsening right ear hearing loss 
and long-term end organ dysequilibrium were noted.  
Audiometric testing in October 1999 showed no measurable 
hearing in the left ear, and the veteran reported increased 
tinnitus.  After audiological evaluation in April 2000, the 
impressions included no measurable hearing on the left.      

On VA contract examination (by QTC Medical Services) in May 
2000, the veteran gave a history of exposure to loud noise in 
the form of aircraft and weapons.  He complained of bilateral 
episodic tinnitus and decreased hearing.  On examination, the 
external auditory canals were normal, tympanic membranes were 
intact and normal, and middle ear spaces were clear.  
Audiometry testing reflected left ear pure tone decibel 
thresholds of 110 each at 500, 1000, 2000, 3000 and 4000 
hertz.  The average right ear pure tone threshold was 61.25.  
Speech recognition ability was 0% in the left ear and 100% in 
the right ear.  The diagnosis was bilateral episodic tinnitus 
and severe sensorineural hearing loss in both ears, worse on 
the left than the right. 

On VA outpatient audiological evaluation in June 2000, an 
audiogram was noted to have been unchanged from 1998, with no 
measurable hearing on the left.  The impression was that the 
veteran's hearing was stable.  

In a July 2000 addendum to the above May 2000 VA examination, 
the examiner stated that he had reviewed the old and new VA 
criteria for rating hearing impairment, as well as all 
pertinent clinical tests and findings.  He stated that the 
veteran had no hearing in the left ear, and severe 
sensorineural hearing loss in the right ear.  He noted the 
veteran's complaints of episodic bilateral tinnitus, and 
opined that the veteran had a severe hearing problem which 
limited his ability to work in a normal manner, but did not 
make it impossible for him to work.  It was noted that 
completely deaf people could still hold a full-time job, but 
that the veteran was obviously disadvantaged.  

II.  Analysis

Initially, the Board notes that on November 9, 2000, the 
President of the U.S. signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et. seq.) (West Supp. 2001).  The VA has also promulgated 
regulations to implement the new law.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The Board finds 
that the RO in February 2001 properly considered the 
provisions of the VCAA in adjudicating the veteran's claims; 
that all of the VA's duties under the VCAA have been 
fulfilled; and that further development and expenditure of 
the VA's resources are not warranted in this case.  In this 
regard, the Board notes that the veteran, through his 
representative, submitted a statement and duplicate medical 
records in June 2001 which have been associated with the 
claims folder and considered in adjudicating his claims.  In 
addition, the May and July 2000 VA examination reports 
obtained in connection with the Board's November 1999 Remand 
Order cured the evidentiary deficiency noted by the Board by 
providing medical commentary regarding the effect of the 
veteran's left ear hearing loss on his industrial capability.     

A.  Service Connection for An Equilibrium Problem

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.     38 
U.S.C.A. § 1131.  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  In addition, service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In this case, service medical records from the veteran's 
period of active duty are entirely negative for complaints, 
diagnosis or treatment for dizziness or equilibrium problems.  
Post-service medical records show treatment for complaints of 
dizziness and disequilibrium beginning many years after 
active duty.  Diagnostic impressions of bilateral peripheral 
vestibulopathy (inner ear dysfunction) with equilibrium 
problem were recorded.  Dr. Fleming's post-service February 
1994 and August 1996 medical records and a December 1997 VA 
outpatient evaluation contain a history indicating that the 
veteran's dysequilibrium problems have existed since active 
service in 1959.  However, upon the Board's review of such 
records, it appears that that history was based on what the 
veteran recited to the examiners, and is not based upon a 
full review of the veteran's service medical records by the 
examiners.  The Board is not required to accept examiners' 
opinions that are based on the veteran's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 (1995).  
In this regard, the Board notes that a medical opinion based 
solely on a veteran's unsubstantiated history "can be no 
better than the facts alleged by the [veteran]."  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

Accordingly, the Board is unable to conclude that the 
veteran's bilateral peripheral vestibulopathy with an 
equilibrium problem initially medically reported many years 
after service developed coincident with his military service.  
As the preponderance of the evidence is against the claim, 
the Board finds that the appeal with respect to the issue of 
service connection for dizziness diagnosed as bilateral 
peripheral vestibulopathy with an equilibrium problem is 
denied.  

B. Increased Rating Claims

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.          
38 U.S.C.A. § 1155.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.            38 C.F.R. § 4.1.  However, the 
Board will consider only those factors contained wholly in 
the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  


1.  Left Ear Hearing Loss

Evaluations of unilateral defective hearing, in the absence 
of complete deafness in both ears, range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by a pure tone audiometry tests 
in the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal 
auditory acuity through Level XI for profound deafness.  38 
C.F.R. § 4.85, Part 4, Diagnostic Codes 6100-6110.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).    

During the pendency of this appeal, the VA schedular criteria 
for rating hearing loss were revised.  64 Fed. Reg. 25202-
25210 (May 11, 1999) (codified at 38 C.F.R. § 4.85 et. seq. 
(2001)).  Appellate review of the revised criteria, effective 
on and after June 10, 1999, reveals that the audiometric 
findings result in the same outcome regardless of whether the 
new criteria or the criteria in effect prior to June 10, 
1999, are used.  As there is no change in the result in this 
case from the application of the revised rating criteria, 
they may not be said to have a liberalizing effect.  

The Board is aware of the veteran's contentions concerning 
his difficulty in hearing.  However, the objective clinical 
evidence of record simply does not support an evaluation in 
excess of 10 percent for his left ear hearing loss 
disability.  As previously noted, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  It is also noted that, where service connection is 
in effect for defective hearing in only one ear, in the 
absence of complete bilateral deafness, the non-service-
connected ear is considered normal.  38 U.S.C.A. § 1160; 
VAOPGCPREC 32-97 (1997).  In this case, there is no evidence 
of complete deafness in the non-service-connected right ear.  
While May 2000 VA audiometric testing demonstrated 
significant hearing loss in the non-service-connected right 
ear, complete deafness on the right was not shown.    

The results from audiometric testing, including the most 
recent VA examination in May 2000, indicate that the 
veteran's service-connected left ear hearing loss is 
manifested by total deafness in that ear.  This corresponds 
to the highest available auditory acuity numeric designation 
of XI in the left ear under either Table VI or VIA of 38 
C.F.R. § 4.85.  Hearing in the non-service-connected right 
ear is considered normal for rating purposes, and numeric 
designation I is assigned for that ear per the provisions of 
38 C.F.R. § 4.85(f).  These numeric designations in 
combination correspond to no more than a 10 percent rating 
for the service connected left ear hearing loss.  See 38 
C.F.R. § 4.85, Table VII, Code 6100.  

The requirements of 38 C.F.R. § 4.85 set out the numeric 
levels of impairment required for each disability rating, and 
those requirements are mandatory.  The Board accordingly 
finds that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent for his 
left ear hearing loss disability, and the appeal is denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is inapplicable in this 
case.  

The VA regulations also provide that, in exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with average 
earning capacity impairment due exclusively to the service-
connected disability may be approved, provided the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).  Because the 
evaluation of the veteran's hearing loss is based on a 
mechanical application of audiological findings to the charts 
contained in 38 C.F.R. § 4.85, the Board finds that referral 
for extraschedular consideration in connection with the 
increased rating claim for that disability is not 
appropriate.  However, even assuming, arguendo, that referral 
for such consideration would be appropriate, the Board finds 
that exceptional circumstances to warrant referral of this 
case for consideration of the assignment of an extraschedular 
evaluation for left ear hearing loss have not been 
demonstrated in this case.  The record of this veteran before 
the Board does not contain evidence of an exceptional or 
unusual disability picture that would render impractical the 
application of the regular schedular standards.  In fact, the 
evidence indicates that the veteran's service-connected left 
ear hearing loss has not caused marked interference with 
employment, as reflected by the July 2000 VA medical opinion 
that, while the veteran's hearing problem limited his ability 
to work in a normal manner, it did not make it impossible for 
him to work.  The Board notes the veteran's 1997 hearing 
testimony that he was employed as a mail sorter at the Post 
Office.  Moreover, the record does not show that his left ear 
hearing disability has required any recent hospitalization.  

2.  Tinnitus

The veteran's tinnitus has been rated under Diagnostic Code 
6260 of the rating schedule.  Under the rating criteria in 
effect prior to June 10, 1999, that code provided that 
"persistent" tinnitus as a symptom of head injury, 
concussion, or acoustic trauma, warranted a 10 percent 
evaluation.  That was the maximum rating assignable under 
this Diagnostic Code, and no other applicable provision of 
the rating schedule provided for a higher schedular 
evaluation.  The revised criteria effective on and after June 
10, 1999 remove the requirements that tinnitus be a symptom 
of either head injury, concussion, or acoustic trauma, and 
that it be "persistent."  Instead, under the revised 
criteria, a maximum 10 percent evaluation is warranted for 
"recurrent" tinnitus.  

Upon review of the evidence of record, including statements 
from the veteran, there is no basis for an evaluation in 
excess of the maximum 10 percent for his tinnitus under 
either the new or old rating criteria.  He is currently 
assigned the maximum schedular evaluation for such disability 
on the basis of his recorded 1998 complaints of constant and 
annoying tinnitus that had impaired him industrially, and his 
2000 complaint of bilateral episodic tinnitus.  

That record contains no evidence of an exceptional or unusual 
disability picture attributable to tinnitus that would render 
impractical the application of the regular schedular 
standards such as to warrant referral of this case for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  Specifically, the record reflects no marked 
interference with employment beyond that contemplated by the 
schedular provisions, or frequent periods of hospitalization 
attributable to the tinnitus to warrant referral for 
consideration of an extraschedular evaluation.  While the 
July 2000 VA examiner noted the veteran's complaint of 
episodic bilateral tinnitus in rendering his opinion that he 
had a severe hearing problem which limited his ability to 
work in a normal manner, the Board notes that this opinion 
was not based solely on consideration of tinnitus, but on the 
veteran's larger disability picture including total deafness 
in the service-connected left ear and severe hearing loss in 
the non-service-connected right ear.  Even so, the examiner 
further opined that this large disability picture did not 
make it impossible for the veteran to work. The Board notes 
the veteran's 1997 hearing testimony that he was employed as 
a mail sorter at the Post Office.  

The Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent for tinnitus, and the appeal is denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is inapplicable in this 
case.

As the maximum rating of 10 percent under either version of 
Diagnostic Code 6260 represents the most disabling that the 
veteran's tinnitus has been from January 1991, the date of 
the initial grant of service connection for that disorder, 
the Board finds that staged ratings for tinnitus are not 
warranted.  See Fenderson.   

The Board has considered the veteran's testimony and written 
statements that his service-connected disabilities are worse 
than currently evaluated.  Although such statements and sworn 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, are of 
greater probative value than the subjective evidence alleging 
increased disability.  


ORDER

Service connection for an equilibrium problem, claimed as 
dizziness, is denied.  A rating in excess of 10 percent for 
left ear hearing loss is denied.  A rating in excess of 10 
percent for tinnitus is denied.  



		
	THOMAS A. PLUTA
	Member, Board of Veterans Appeals

 

